Citation Nr: 1613353	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-40 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, including pes planus with hallux valgus and hammertoes, to include as due to aggravation of a preexisting condition.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In May 2013, the Board remanded the above-captioned claim for further development.  Specifically, the Board directed the RO to attempt to obtain private treatment records from J. H., M.D., and provide the Veteran with a new VA examination and medical opinion as to whether his preexisting pes planus was aggravated during service.  In June 2013, the RO sent the Veteran a letter requesting that he submit a signed authorization and consent to release information (VA Form 21-4142) for records of treatment from Dr. H; however, the Veteran did not respond.  Thereafter, the RO scheduled the Veteran for a new VA examination, but he did not appear.  A July 2013 report of contact indicates that the Veteran advised the RO that he did not receive notification of the VA examination and requested to have it rescheduled.  That same month, mail sent to the Veteran's current address of record, including the Board's May 2013 decision and remand, was returned as undeliverable.  

A review of the record reveals that the June 2013 letter to the Veteran and VA examination request contain a Houston, Texas address, which is the Veteran's current address of record.  However, although the Veteran has not submitted a change of address form, all written statements from the Veteran dated September 2008 to the present contain a Garland, Texas address.  Because there is an indication that the Veteran currently resides at the Garland, Texas address, and not his current address of record, the Board finds that a remand is necessary in order to make another attempt to obtain the Veteran's private treatment records and provide him with a new VA examination in accordance with the terms of the Board's May 2013 remand directives.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) (quoting Cross v. Brown, 9 Vet. App. 18, 19-20 (1996)) (holding that when the "RO has sent to a Veteran notice of an RO decision but that notice was returned as undeliverable, that RO has the obligation to ascertain by a review of the claims fil whether there are 'other possible and plausible addresses' for the Veteran"); see also  Stegall v. West, 11 Vet. App. 268, 271 (1998).  All correspondences to the Veteran must be sent to the Garland, Texas address contained in the September 2008 written statement.  Moreover, the Veteran is advised that it is his responsibility to promptly notify VA of all changes of address.

Accordingly, the case is remanded for the following action:

1.  The RO must make another attempt to obtain the Veteran's private treatment records from Dr. H.  All correspondences to the Veteran must be sent to the Garland, Texas address contained in the September 2008 written statement.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether his preexisting pes planus was aggravated by service.  The claims file, including all electronic records and any records received pursuant to this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, to include the Veteran's statements that he experienced bilateral foot pain both during service and after his discharge, the examiner must provide an opinion as to whether the Veteran's preexisting bilateral pes planus increased in severity beyond the normal progression of the disease during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Garland, Texas address contained in the September 2008 written statement. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a bilateral foot disorder must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

